United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
E.R., Appellant
and
FEDERAL DEPOSIT INSURANCE
CORPORATION, Arlington, VA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 11-1718
Issued: June 6, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On July 20, 2011 appellant filed a timely appeal of a January 26, 2011 Office of
Workers’ Compensation Programs’ (OWCP) merit decision terminating her compensation
benefits. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction to consider the merits of the case.
ISSUES
The issues are: (1) whether OWCP has met its burden of proof to terminate appellant’s
compensation benefits effective December 20, 2009; (2) whether appellant has met her burden of
proof to establish any continuing disability or medical residuals on or after December 20, 2009;
and (3) whether OWCP properly suspended her compensation benefits effective October 25,
2009 due to her failure to attend scheduled medical examinations.
On appeal, appellant alleged that OWCP improperly terminated her compensation
benefits without resolving a conflict of medical opinion evidence.
1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
This case has previously been on appeal before the Board. On June 26, 2000 appellant,
then a 37-year-old technician, filed a traumatic injury claim alleging that she slipped and fell in
the performance of duty. OWCP denied her claim finding that she had not established that her
injury occurred in the performance of duty. In a decision and order dated July 24, 2002, the
Board found that the case was not in posture for decision and remanded for additional
development of the issue of whether appellant was on the employing establishment premises at
the time the injury occurred.2 The facts and circumstances of the case as set out in the Board’s
prior decision are adopted herein by reference.
On September 26, 2002, following the Board’s decision, OWCP accepted appellant’s
claim for sprain/strain of the left foot, left hand and left shoulder. It referred her for a second
opinion evaluation with Dr. Robert Draper, Jr., a Board-certified orthopedic surgeon. In a report
dated October 28, 2004, Dr. Draper found that appellant could return to light-duty work with
restrictions. OWCP referred her for vocational rehabilitation services.
Appellant’s attending physician, Dr. Eduardo R. Ilano, a Board-certified internist,
completed a work capacity evaluation on June 8, 2006 and opined that appellant had no use of
her left arm. He stated that she was totally disabled. Dr. Ilano completed a second work
capacity evaluation on April 3, 2007 and diagnosed contusion of the left shoulder and arm,
lumbar spine pain and no control of the left arm and hand with weakness and pain. He stated
that appellant was totally disabled.
OWCP suspended appellant’s compensation benefits by decision dated February 24,
2009 for the refusal to complete a report of earnings. In a letter dated May 4, 2009, it again
informed her that her compensation benefits were suspended effective March 14, 2009 until she
completed the necessary report of earnings. OWCP received the completed form from appellant
on May 13, 2009 and reinstated benefits.
OWCP referred appellant for a second opinion evaluation on May 20, 2009 with
Dr. Draper. In a letter dated June 15, 2009, it proposed to suspend her compensation benefits
due to her failure to submit the scheduled medical examination. Appellant responded on
June 21, 2009 and stated that she had not received the May 20, 2009 letter and requested a
physician located in Maryland. In a letter dated June 17, 2009, OWCP directed her to report for
a second opinion examination with Dr. Robert Smith, a Board-certified orthopedic surgeon, on
July 7, 2009. On July 9, 2009 it again proposed to suspend appellant’s compensation for
refusing to report for the scheduled examination. In a letter dated July 17, 2009, OWCP directed
her to attend a second opinion evaluation with Dr. Smith scheduled for August 6, 2009.
Dr. Smith examined appellant on August 6, 2009 and found no atrophy of the left upper
extremity, no skin changes or abnormal sensation. He stated that she reported that she could not
extend her fingers which appeared to be nonorganic. Dr. Smith found, by clinical examination,
that appellant’s left leg was normal with no atrophy, radiculitis or neuritis. He opined that the
2

Docket No. 01-1895 (issued July 24, 2002).

2

accepted conditions had resolved and that she was capable of returning to full duty. Dr. Smith
found that appellant did not require further medical treatment.
In a letter dated September 15, 2009, OWCP determined that there was a conflict of
medical opinion evidence between Dr. Ilano and Dr. Smith, appellant’s physicians, and
scheduled an appointment with Dr. Sager Nootheti, a Board-certified orthopedic surgeon, on
September 30, 2009 to resolve the conflict. In a letter dated October 5, 2009, it proposed to
suspend appellant’s compensation benefits due to her failure to report for the scheduled
examination on September 30, 2009. OWCP allowed her 14 days for a response. It rescheduled
the appointment with Dr. Nootheti for October 21, 2009 in a letter dated October 9, 2009.
In a letter dated October 22, 2009, OWCP again proposed to suspend appellant’s
compensation due to her failure to appear for the October 21, 2009 appointment with
Dr. Nootheti. It allowed her 14 days to respond. Appellant rescheduled her appointment for
October 28, 2009, but again failed to appear. The record contains an electronic entry on a
“Comp Termination Sheet” indicating that OWCP “terminated” her compensation on
October 25, 2009 as she failed to keep her medical appointment twice.
By letter dated November 9, 2009, OWCP proposed to terminate appellant’s
compensation and medical benefits based on Dr. Smith’s report. It stated that this report
represented the weight of the medical evidence as Dr. Ilano did not provide a diagnostic test to
support his opinion of continuing disability. Appellant responded on December 3 and 17, 2009
and disagreed with the proposed termination. She asked why she had not received her November
and December 2009 compensation benefits.
By decision dated December 23, 2009, OWCP terminated appellant’s medical and
wage-loss benefits effective December 18, 2009. It adopted the findings in the pretermination
notice regarding the weight of the medical evidence and further found that her December 3
and 17, 2009 statements did not explain her failure to keep her scheduled appointments with
Dr. Nootheti. OWCP stated that appellant’s compensation benefits were suspended on
October 25, 2009 due to her refusal to attend the scheduled medical examinations. It concluded
that she had not submitted sufficient evidence including any additional medical evidence from
Dr. Ilano to alter the recommendation to terminate her medical and wage-loss compensation.
OWCP completed a letter dated February 22, 2010 and stated that appellant elected to
receive benefits from the Office of Personnel Management effective October 25, 2009 and that
her compensation benefits under FECA were terminated that date. In a telephone memorandum
dated August 9, 2010, the claims examiner indicated that appellant’s benefits were terminated on
October 25, 2009.
Appellant requested reconsideration on December 21, 2010. Her representative argued
that OWCP improperly terminated her compensation benefits as there was an existing conflict of
medical opinion evidence between Drs. Ilano and Smith. Counsel further argued that it in fact
terminated appellant’s compensation benefits on the grounds that she refused to cooperate with a
scheduled examination. He stated that OWCP could not rely on Dr. Smith’s report as there was
an existing conflict of medical opinion evidence.

3

By decision dated January 26, 2011, OWCP reviewed the merits of appellant’s claim and
declined to modify the December 23, 2009 decision. It stated that her compensation benefits
were suspended on October 24, 2009 for failure to cooperate with a medical examination and
subsequently terminated.
LEGAL PRECEDENT -- ISSUE 1
Once OWCP accepts a claim, it has the burden of proving that the disability has ceased or
lessened in order to justify termination or modification of compensation benefits.3 After it has
determined that an employee has disability causally related to his or her federal employment,
OWCP may not terminate compensation without establishing that the disability has ceased or
that it is no longer related to the employment.4 Furthermore, the right to medical benefits for an
accepted condition is not limited to the period of entitlement for disability.5 To terminate
authorization for medical treatment, OWCP must establish that appellant no longer has residuals
of an employment-related condition which require further medical treatment.6
When there are opposing reports of virtually equal weight and rationale, the case will be
referred to an impartial medical specialist pursuant to section 8123(a) of FECA which provides
that, if there is disagreement between the physician making the examination for the United States
and the physician of the employee, the Secretary shall appoint a third physician who shall make
an examination and resolve the conflict of medical evidence.7 This is called a referee
examination and OWCP will select a physician who is qualified in the appropriate specialty and
who has no prior connection with the case.8
ANALYSIS -- ISSUE 1
The Board finds that OWCP met its burden of proof to terminate appellant’s medical and
compensation benefits. Appellant’s attending physician, Dr. Ilano, submitted form reports
supporting appellant’s total disability for work due to her accepted conditions. OWCP referred
appellant for a second opinion evaluation with Dr. Smith, who found that she had no medical
residuals and could return to her date-of-injury position. Although, it found a conflict between
these physicians, the Board finds that there was no true conflict of medical opinion evidence.
The Board finds that Dr. Smith’s well-reasoned report is sufficient to constitute the
weight of the medical opinion evidence and establish that the accepted conditions had resolved
that appellant was capable of returning to full duty. In contrast to Dr. Ilano’s form reports which
do not provide physical findings or a detailed opinion on the causal relationship between
3

Mohamed Yunis, 42 ECAB 325, 334 (1991).

4

Id.

5

Furman G. Peake, 41 ECAB 361, 364 (1990).

6

Id.

7

5 U.S.C. §§ 8101-8193, 8123; M.S., 58 ECAB 328 (2007); B.C., 58 ECAB 111 (2006).

8

R.C., 58 ECAB 238 (2006).

4

appellant’s accepted conditions of sprain/strain of the left foot, left hand and left shoulder and
her current disability, Dr. Smith provided physical findings including no atrophy of the left upper
extremity, no skin changes or abnormal sensation. He found that appellant’s inability to extend
her fingers was nonorganic. Dr. Smith concluded based on his physical examination that her left
leg was normal with no atrophy, radiculitis or neuritis. He found that appellant did not require
further medical treatment. The Board finds that this report is sufficient to meet OWCP’s burden
of proof and establish that appellant had no medical residuals or disability due to her accepted
employment injury on or after December 20, 2009, the date determined in OWCP’s
December 23, 2009 decision.
LEGAL PRECEDENT -- ISSUE 2
As OWCP met its burden of proof to terminate appellant’s compensation benefits, the
burden shifted to her to establish that she had disability causally related to her accepted
employment injury.9 To establish a causal relationship between the condition, as well as any
disability claimed, and the employment injury, the employee must submit rationalized medical
opinion evidence, based on a complete factual background, supporting such a causal relationship.
Rationalized medical opinion evidence is medical evidence which includes a physician’s
rationalized opinion on the issue of whether there is a causal relationship between the claimant’s
diagnosed condition and the implicated employment factors. The opinion of the physician must
be based on a complete factual and medical background of the claimant, must be one of
reasonable medical certainty and must be supported by medical rationale explaining the nature of
the relationship between the diagnosed condition and the specific employment factors identified
by the claimant. The weight of medical evidence is determined by its reliability, its probative
value, its convincing quality, the care of analysis manifested and the medical rationale expressed
in support of the physician’s opinion.10
ANALYSIS -- ISSUE 2
Counsel requested reconsideration of OWCP’s December 23, 2009 decision on
December 21, 2010 and submitted three legal arguments in support of the request. He argued
that there was a conflict of medical evidence between Drs. Ilano and Smith, that OWCP had not
resolved this conflict and that OWCP improperly terminated appellant’s compensation benefits
rather than suspending her benefits based on her refusal to cooperate with the medical
examination scheduled with Dr. Nootheti.
While these legal arguments are sufficient to require OWCP to reopen appellant’s claim
for consideration of the merits, the arguments are not accompanied by the necessary medical
evidence to support her claim for continuing disability and medical residuals on or after
December 20, 2009, the date OWCP terminated her benefits. As noted above, the Board finds
that OWCP met its burden of proof to terminate appellant’s benefits, finding that there was no
conflict of medical opinion and that Dr. Smith’s report was sufficient to constitute the weight of
the medical evidence. As such, in order to receive continuing medical and compensation
9

George Servetas, 43 ECAB 424, 430 (1992).

10

James Mack, 43 ECAB 321 (1991).

5

benefits, appellant must submit rationalized medical evidence supporting her claim. She has not
submitted such evidence and the Board finds that she has not established entitlement to benefits
after December 20, 2009.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
LEGAL PRECEDENT -- ISSUE 3
Section 8123(a) of FECA and section 10.320 of OWCP’s regulations authorize OWCP to
require an employee, who claims disability as a result of federal employment to undergo a
physical examination as it deems necessary.11 The determination of the need for an examination,
the type of examination, the choice of locale and the choice of medical examiners are matters
within the province and discretion of OWCP.12 FECA further states in section 8123(d) that if the
employee refused to or obstructs an examination his or her right to compensation is suspended
until the refusal or obstruction stops and that the period of refusal or obstruction is deducted from
the period for which compensation is payable.13 The Board has held that a time must be set for a
medical examination and the employee must fail to appear for the appointment, without an
acceptable excuse or reason, before OWCP can suspend or deny the employee’s entitlement to
compensation on the grounds that the employee failed to submit to or obstructed a medical
examination.14 OWCP’s procedure manual provides that if the claimant does not report for a
scheduled appointment, he or she should be asked in writing to provide an explanation within 14
days.15 If good cause is not established, entitlement to compensation should be suspended in
accordance with 5 U.S.C. § 8123(d) until the claimant reports for examination.16
ANALYSIS -- ISSUE 3
In regards to OWCP’s suspension of appellant’s compensation benefits on October 25,
2009, allegedly in accordance with section 8123(a) of FECA and section 10.320 of OWCP’s
regulations, the Board notes that neither the October 5 and 22, 2009 letters are final decisions.
The letters are not accompanied by appeal rights and do not on their face constitute final
appealable determinations that her compensation is suspended. Each letter states that OWCP
proposes to suspend appellant’s compensation and allows her additional time to comply with the
medical examination or provide good reasons for her refusal. Its procedure manual provides that

11

5 U.S.C. § 8123(a); 20 C.F.R. § 10.320.

12

S.B., 58 ECAB 267 (2007).

13

5 U.S.C. § 8123(d).

14

Margaret M. Gilmore, 47 ECAB 718 (1996).

15

Federal (FECA) Procedure Manual, Part 2 -- Claims, Developing and Evaluating Medical Evidence, Chapter
2.810.13.d (September 2010).
16

Id.; see Scott R. Walsh, 56 ECAB 353 (2005); Raymond C. Dickinson, 48 ECAB 646 (1997).

6

only if “good cause” is not established then benefits should be suspended as of the date of the
decision.17
The record, however, establishes that OWCP “terminated” or suspended/stopped
appellant’s compensation benefits on October 25, 2009 for twice failing to undergo a medical
examination without issuing a corresponding final decision with appeal rights addressing this
suspension in keeping with 5 U.S.C. § 8123(d). The Board finds that OWCP did not
appropriately suspend appellant’s compensation effective October 25, 2009, as there is no final
decision on that date in accordance with OWCP’s established procedures.
To the extent that the December 23, 2009 termination decision addresses the suspension
of compensation benefits, the Board finds that this decision does not contain the necessary
findings of fact and statement of reasons addressing why appellant’s compensation benefits were
suspended on October 25, 2009, but that based on this decision her entitlement to compensation
benefits ended on December 20, 2009.18 In regards to the period October 25 to December 18,
2009, OWCP merely addressed her response to the proposed termination and stated that she had
not explained why she failed to keep her medical appointments. It also for the first time
informed appellant that her compensation benefits had been suspended on October 25, 2009. As
OWCP has not issued an appropriate final decision suspending her compensation benefits prior
to the December 23, 2009 decision terminating her compensation benefits effective
December 20, 2009, the Board finds that, upon return of the record, OWCP shall reinstate her
compensation effective October 25, 2009 through December 18, 2009.
CONCLUSION
The Board finds that OWCP met its burden of proof to terminate appellant’s
compensation benefits effective December 20, 2009. The Board further finds that appellant has
not met her burden of proof to establish continuing disability or residuals. Additionally, the
Board finds that the record does not contain an appropriate final decision suspending her
compensation benefits in accordance with 5 U.S.C. § 8123(d) prior to December 20, 2009, i.e.,
for the period October 25 through December 18, 2009 and therefore compensation benefits will
be reinstated for that period.

17

Supra note 16.

18

20 C.F.R. § 10.126.

7

ORDER
IT IS HEREBY ORDERED THAT the January 26, 2011 decision of the Office of
Workers’ Compensation Programs is affirmed in part, reversed in part and remanded to OWCP.
Issued: June 6, 2012
Washington, DC

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

8

